 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3

 4       JOHN TURNER,                                          Case No. 2:19-cv-00493-JAD-DJA
 5                                         Petitioner,
               v.                                               Order Setting January 10, 2020
 6                                                           Deadline to Oppose Motion to Dismiss
         TIMOTHY FILSON, et al.,
 7
                                        Respondents.
 8

 9            Pro se Petitioner John Turner, a former Nevada prisoner, initiated this habeas corpus
10   proceeding under 28 U.S.C. § 2254 to set aside his 2016 conviction for child abuse and neglect
11   or endangerment. Petitioner has filed a new Notice of Change of Address. 1
12            Respondents filed a Motion to Dismiss 2 the Amended Petition for Writ of Habeas
13   Corpus 3 on November 4, 2019. Under the Local Rules of Practice, Petitioner was required to file
14   a response to the motion by November 18, 2019. He did not do so. The Local Rules further
15   provide that failure to file points and authorities in opposition to a motion constitutes a consent
16   that the motion be granted. 4 Although no response before the deadline expired, I will give
17   Petitioner one final opportunity to file a response to ensure a complete record.
18            IT IS THEREFORE ORDERED that the Clerk of Court is directed to MAIL Petitioner
19   one copy of Respondents’ Motion to Dismiss (ECF No. 29).
20            IT IS FURTHER ORDERED that Petitioner has until January 10, 2020 to file a
21   response to Respondents’ motion to dismiss. If Petitioner timely opposes the motion,
22
     1
23    ECF No. 34. On four previous occasions, Petitioner has updated his address with the Clerk of
     Court. ECF No. 10, 15, 20, 27. However, multiple court mailings have been returned as
24   undeliverable. ECF No. 16, 19, 24, 25, 28.
25   2
         ECF No. 29.
26   3
         ECF No. 17.
27
     4
      LR 7-2(d); cf. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (failure to follow the district
28   court’s local rules is a proper ground for dismissal).


                                                         1
 1   Respondents may file a reply within the time allotted under Local Rule LR 7-2(b). If Petitioner

 2   fails to respond to Respondents’ motion by January 10, 2020, the court will deem his

 3   silence as consent to grant the motion.

 4          Dated: December 23, 2019.
 5

 6
                                                        U.S. District Judge Jennifer A. Dorsey
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                    2
